DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 22 November 2021 is acknowledged. The applicant’s argument is persuasive, and the election/restriction will be withdrawn. Claims 1-20 will be reviewed.
Information Disclosure Statement
	The information disclosure statements, filed 4 June 2020, 13 October 2021, and 2 December 2021, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20200604, 20211013, and 20211202, are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidon (US 2017/0286774 A1) in view of Xiong et al. (“Learning to Generate Time-Lapse Videos Using Mulit-State Dynamic Generative Adversarial Networks”).
a.	Regarding 1, Gaidon discloses a method for generating a time-lapse photography video with a neural network model, the method comprising: 
obtaining, by a device comprising a memory storing instructions (“memory 16 which stores instructions 18 for performing the method” at Fig. 1-16 and ¶0020) and a processor in communication with the memory (“a processor 20 in communication with the memory” at Fig. 1-20 and ¶0020), a training sample, the training sample comprising a training video and an image set corresponding to the training video, the image set comprising an end image in the training video (Gaidon discloses that “input video 14 includes a vehicle, the set of labeled training images 58 comprises a database of images of intended objects each labeled to indicate a type using a labeling scheme of interest (such as class labels corresponding to the object of interest)” at Figs. 1-14 and 58 and ¶0022), and the image set comprising a first preset quantity of frames (Gaidon discloses that “video data can include video frames from an online or offline video sequence. In the contemplated embodiment, the system can process every frame (i.e., adjacent frames) or every n.sup.th frame (i.e., temporally distant frames) based on a predetermined number n” at Fig. 2-S204 and ¶0030) (emphasis added); and 
obtaining, by the device, through training according to the training sample, a neural network model (“neural network” at Fig. 1-56 and ¶0022) to satisfy a training ending condition (Gaidon discloses that “the system applies the temporal difference input image to a pre-trained neural network (NN)” at Fig. 2-S212 and ¶0036. Moreover, Gaidon discloses a condition whether “the objects belong to matching objects (YES at S216), the object tracker 46 links the matching objects between the previous and current frames of which the bounding boxes were extracted” at Fig. 2-S216 and ¶0038).

using the image set as an input to the basic network, the basic network being a first generative adversarial network for performing content modeling, 
generating a basic time-lapse photography video as an output of the basic network, 
using the basic time-lapse photography video as an input to the optimization network, the optimization network being a second generative adversarial network for performing motion state modeling, and 
generating an optimized time-lapse photography video as an output of the optimization network.  
Xiong discloses the neural network model comprising a basic network and an optimization network (Xiong discloses two neural networks, the Base-Net: Generator G1 and the Refine-Net: Generator G2 at Figure 2 and chapters 3.2 and 3.3), by: 
using the image set as an input to the basic network, the basic network being a first generative adversarial network for performing content modeling (Xiong discloses the Base-Net Generator G1 containing content at Figure 2 and chapter 3.2), 
generating a basic time-lapse photography video as an output of the basic network (Xiong discloses a generated video, which is a time interval videos, as an output of the Base-Net Generator, G1 at Figure 2 and chapter 3.2), 
using the basic time-lapse photography video as an input to the optimization network, the optimization network being a second generative adversarial network for performing motion state modeling (Xiong discloses a Refine-Net Generator G2 using the output of the Base-Net Generator G1 to process and output related to motion generation at Figure 2 and chapter 3.3), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Base-Net and the Refine-Net of Xiong to Gaidon’s neural network.
The suggestion/motivation would have been to “[improve] the motion quality… [and] effectively model the motion patterns … [to] generate videos which are visually as realistic as the real-world videos” (Xiong; chapter 5).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the obtaining, through training according to the training sample, the neural network model to satisfy the training ending condition comprises: 
obtaining, by the device, through training according to the training sample, the first generative adversarial network to satisfy a first training ending condition as the basic network (Xiong discloses a Base-Net Generator, G1 based on “[p]rior work based on conditional GAN combining the adversarial loss with an L1 or L2 loss” at Figure 2 and Chapter 3.2);
obtaining, by the device, through the basic network according to the image set corresponding to the training video, the basic time-lapse photography video outputted by the basic network (Xiong discloses a generated video, which is a time interval videos, as an output of the Base-Net Generator, G1 at Figure 2 and chapter 3.2); and 
36Attorney Docket No. 14935-596obtaining, by the device, through training according to the basic time-lapse photography video and the training video, the second generative adversarial network to satisfy a second training ending condition as the optimization network (Xiong discloses a Refine-Net Generator G2 using the output of the Base-Net Generator G1 to process and output related to motion generation in order to use for Gram matrix for ranking at Figure 2 and chapter 3.3).  

obtaining, by the device, a loss of the second generative adversarial network by: extracting a feature of the optimized time-lapse photography video, a feature of the basic time-lapse photography video, and a feature of the training video respectively by using a second discriminator in the second generative adversarial network (Xiong discloses discriminator D2 using the Refin-Net video, which is an interval time video and output from the Refine-Net, Generator G2 at Figure 2 and chapter 3.3); 
calculating a Gram matrix corresponding to the optimized time-lapse photography 37Attorney Docket No. 14935-596 video, a Gram matrix corresponding to the basic time-lapse photography video, and a Gram matrix corresponding to the training video respectively according to the feature of the optimized time-lapse photography video, the feature of the basic time-lapse photography video, and the feature of the training video, the Gram matrix being used for representing a motion state between video frames  (Xiong discloses an adversarial ranking loss with respect to features from the l-th layer according to ; output related to motion generation in order to use for Gram matrix for ranking at Figure 2 and chapter 3.3); 
determining a ranking loss according to the Gram matrix corresponding to the optimized time-lapse photography video, the Gram matrix corresponding to the basic time-lapse photography video, and the Gram matrix corresponding to the training video (Xiong discloses “[extracting] the features from multiple convolutional layers of the discriminator D2 for the input Y1, output Y2 and ground-truth video Y, and calculate their Gram matrices, respectively. The final adversarial ranking loss …” at Figure 2 and chapter 3.3); and 
determining the loss of the second generative adversarial network according to a content loss, an adversarial loss, and the ranking loss of the second generative adversarial network (Xiong discloses stage 2 of Loss that comprises ranking loss, content loss, and adversarial loss at Figure 2, equation (7) and Chapter 3.3).  

obtaining, by the device, the training video (Gaidon discloses that “the system receives video data from the video camera” at Fig. 2-S204 and ¶0030); 
extracting, by the device, the end image from the training video; copying, by the device, the end image to generate the image set corresponding to the training video (Gaidon discloses “[generating] a rectified images at S208. Particularly, for each pair of the candidate objects detected in the previous and current frames, the generator 44 spatially aligns the bounding boxes bounding each pair of the detected candidate objects. Then, the generator 44 reshapes a pair of bounding boxes to a predetermined n x n number of pixels, i.e., to a fixed dimensionality. The rectified input images each include an aligned and reshaped bounding box, irrespective of the initial location of the box on the image plane” at Fig. 2-208 and ¶0032); and 
using, by the device, the training video and the image set as the training sample (Gaidon discloses generating a temporal difference input image using the rectified images at Fig. 2-S210 and ¶0033).
e.	Regarding claim 6, the combination applied in claim 1 discloses further comprising: 
obtaining, by the device, a specified image (Gaidon discloses that “the object detector 42 independently processes each video frame to detect candidate objects located within a scene of interest” at Fig. 2-S206 and ¶0030); 
generating, by the device, an image set according to the specified image, the specified image set comprising the first preset quantity of frames (Gaidon discloses that “video data can include video frames from an online or offline video sequence. In the contemplated embodiment, the system can process every frame (i.e., adjacent frames) or every n.sup.th frame (i.e., temporally distant frames) based on a predetermined number n” as a preset when the video is acquired at Fig. 2-S204 and ¶0030); and 

f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the obtaining the specified image comprises: 
receiving, by the device, a time-lapse photography generating request, the time-lapse photography generating request comprising the specified image (Xiong discloses that “[collecting] over 5,000 time-lapse videos from Youtube and manually cut these videos into short clips” at Chapter 4.1); and 
obtaining, by the device, the specified image from the time-lapse photography generating request (Xiong discloses that “and select those containing dynamic sky scenes, such as the cloudy sky with moving clouds, and the starry sky with moving stars. Some of the clips may contain scenes that are dark or contain effects of quick zoom-in and zoom-out, thus are abandoned”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dataset of Xiong to the combination.
The suggestion/motivation would have been to provide “videos with both complex contents and diverse motion patterns … [,] which contain relatively clean backgrounds, the backgrounds in our dataset show high-level diversity across videos” (Xiong; chapter 4.1).

h.	Regarding claims 15-16 and 18-19, claims 15-16 and 18-19 are analogous and correspond to claims 8-9 and 11-12, respectively. See rejection of claims 8-9 and 11-12 for further explanation.
i.	Regarding claim 20, the combination applied in claim 15 discloses wherein, when executed by the processor, the computer readable instructions are configured to further cause the processor to perform:
obtaining a specified image by (Gaidon discloses that “the object detector 42 independently processes each video frame to detect candidate objects located within a scene of interest” at Fig. 2-S206 and ¶0030): 
generating an image set according to the specified image, the specified image set comprising the first preset quantity of frames (Gaidon discloses that “video data can include video frames from an online or offline video sequence. In the contemplated embodiment, the system can process every frame (i.e., adjacent frames) or every n.sup.th frame (i.e., temporally distant frames) based on a predetermined number n” as a preset when the video is acquired at Fig. 2-S204 and ¶0030); and
performing content modeling and motion state modeling on the specified image set by using the neural network model, to obtain a time-lapse photography video outputted by the neural network model (Gaidon discloses that “the rectified images with a temporal difference input image at S210. Because the disclosure contemplates that matching objects have different locations in the two frames—i.e., because the object is a moving object—a motion boundary becomes visible in the temporal difference input image. Motion boundaries, as used herein, are edges that move in a non-translational fashion and characterize motion patterns. They represent the appearance variation in time. FIGS. 3A-3B are illustrative examples of temporal difference images of matching object features” at Fig. 2-S210 and ¶0033).  
However, the combination does not explicitly disclose receiving a time-lapse photography generating request, the time-lapse photography generating request comprising the specified image, and
obtaining the specified image from the time-lapse photography generating request.
Xiong discloses receiving a time-lapse photography generating request, the time-lapse photography generating request comprising the specified image (Xiong discloses that “[collecting] over 5,000 time-lapse videos from Youtube and manually cut these videos into short clips” at Chapter 4.1); and
obtaining the specified image from the time-lapse photography generating request (Xiong discloses that “and select those containing dynamic sky scenes, such as the cloudy sky 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dataset of Xiong to the combination.
The suggestion/motivation would have been to provide “videos with both complex contents and diverse motion patterns … [,] which contain relatively clean backgrounds, the backgrounds in our dataset show high-level diversity across videos” (Xiong; chapter 4.1).

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following is a list of references related to the claimed invention:
Guo et al. (US 2017/0180589 A1): A photographing apparatus is provided, including a photographing device comprising imaging circuitry configured to generate an image signal by photoelectric conversion of incident light, a processor comprising processing circuitry configured to determine a sampling interval of time lapse photographing over time based on a reference value acquired in real time while the time lapse photographing is performed, to sample a plurality of input frames generated from the image signal at the sampling interval while the time lapse photographing is performed, to stabilize a plurality of frames selected by sampling the plurality of input frames using a window determined based on the sampling interval, and to compress the plurality of selected frames at an output frame rate to generate a time lapse image file, and a storage configured to store the time lapse image file.
Kohout et al. (US 2018/0103056 A1): a device in a network detects an encrypted traffic flow associated with a client in the network. The device captures contextual traffic data regarding the encrypted traffic flow from one or more unencrypted 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609